                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                           )
                                                        ) CR No. 10-19
          v.                                            ) CV Nos. 19-1022, 16-888

LAMONT LAPRADE



                                          MEMORANDUM ORDER

          In this matter, a jury convicted Defendant, who proceeded at trial pro se with appointed

standby counsel, on four counts of violating 18 U.S.C. 2113(a) and (d); 18 U.S.C. § 371; and 18

U.S.C. § 924(c). Given that the background of this matter has been recited at length in previous

Orders, today’s Order shall remain brief.

          Following authorization from the Court of Appeals to file a second or successive petition,

Defendant’s Motion to Vacate pursuant to 28 U.S.C. § 2255 is before the Court. Therein,

Defendant raised a challenge under Johnson v. United States, 135 S. Ct. 2251 (2015). In

particular, Defendant challenges the sentencing Court’s reliance on prior convictions for bank

robbery and armed bank robbery to enhance his sentence under 18 U.S.C. § 924(c). This

argument is foreclosed by binding case law, which holds that both bank robbery and armed bank

robbery qualify as crimes of violence under the “elements” clause of Section 924(c). United

States v. Johnson, 899 F. 3d 191 (3d Cir. 2018); United States v. Wilson, 880 F. 3d 80 (3d Cir.

2018).1

          Under 28 U.S.C.§ 2253(c)(2), a "certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right." Defendant


1
 The Court further notes the possibility that Defendant, currently a fugitive, has forfeited his right to habeas relief at
present. Cf., e.g., Crawford v. Varner, No. 98-405, 2002 U.S. Dist. LEXIS 2401, at *7 (D. Del. Feb. 15, 2002).
Defendant’s Motion, however, is denied on substantive grounds as stated in the body of the Opinion.

                                                            1
has not made such a showing in this case, and no certificate of appealability shall issue.

       AND NOW, this 14th day of November, 2019, IT IS SO ORDERED.



                              BY THE COURT:



                              _______________________________

                              Donetta W. Ambrose
                              Senior Judge, U.S. District Court




                                                 2
